Citation Nr: 1112269	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-28 664	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1957 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) is from December 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claims, the Veteran testified at a videoconference hearing in June 2010 before the undersigned Veterans Law Judge of the Board.  

In July 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In November 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

Unfortunately, however, because they require still further development, the Board must again REMAND the claims to the RO via the AMC.

This appeal is part of the VA's Expedited Claims Adjudication (ECA) initiative, a new pilot program designed to accelerate claims and appeals processing.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

Before addressing the merits of the claims on appeal, the Board finds that additional development is required.  The Veteran attributes his bilateral hearing loss and tinnitus to repeated exposure to excessively loud noise (i.e., acoustic trauma) during his military service - primarily during training exercises such as while on the firing range and during tactical assaults.  See his September 2008 claim, October 2008 statement, and the transcript of his more recent June 2010 videoconference hearing testimony.  

In a prior disposition, in July 2010, the Board remanded these claims, in part, to ascertain whether there were any potentially outstanding clinical records from service.  In particular, remand directive number 1 of the July 2010 remand instructed the AMC to contact the National Personnel Records Center (NPRC) or appropriate authorities to attempt to obtain the report of a hearing evaluation the Veteran said he had had in April/May 1958 at the Army base hospital in Fort Eustis, Virginia, when applying for flight school.  On remand, however, the NPRC informed the AMC that any such evaluation report was not a matter of record.  In a statement in support of claim (on VA Form 21-4138), which he signed in November 2010 and which was date stamped as received by VA in February 2011, the Veteran acknowledged that he, too, had been advised by the NPRC that, due to computer malfunction, the records on file at Ft. Eustis Base Hospital were destroyed.  He added that, unfortunately, due to inept record keeping in his younger days, he did not keep a copy of this notification, but that he would surely think that the records center (referring to the NPRC) would have substantiation of this lost record disaster.  So he seemingly is requesting further substantiation of these missing records, but this is unnecessary and there simply is no indication they still exist.  Hence, further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).


Nevertheless, another VA medical examination and opinion are needed to determine the etiology of the claimed bilateral hearing loss and tinnitus, including specifically in terms of whether they are attributable to the Veteran's military service as he alleges.  To the point, following the last VA examination, pertinent private audiological evaluation records were added to the claims file that purportedly show hearing impairment dating back many years, so to a time more contemporaneous to his military service when the alleged noise exposure is said to have occurred.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).

This is especially significant since there is no disputing he has bilateral tinnitus and sensorineural hearing loss; the December 2008 VA compensation examiner confirmed these diagnoses based on the results of that audiometric testing.  38 C.F.R. § 3.385 (2010); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  So the determinative issue is whether these conditions are attributable to his military service and, in particular, to the noise exposure he claims he experienced in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Regarding this purported cause-and-effect correlation, the Veteran's service treatment records (STRs) show no indication of any complaint, treatment or diagnosis of bilateral hearing loss or tinnitus while in service.  Indeed, to the contrary, the report of his military separation examination in 1959 shows normal hearing acuity (15/15 on the whispered voice test).  However, he is competent to report what occurred in service because testimony regarding first-hand knowledge for a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  He also is competent to attest to symptoms within the realm of his lay experience and senses, such as difficulty hearing and ringing in his ears, both during and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).

The question of whether his lay testimony concerning this also is credible is another matter altogether and ultimately determinative of the probative value of his lay testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's claim of long-standing hearing impairment, however, also is supported by private occupational hearing evaluation records dating back to the 1960s, so virtually back to when he was in the military (keeping in mind that his military service ended in 1959).  Significantly, these post-service treatment records include a series of audiograms and audiographs from 1965 to 1984 from his former employer, the DuPont Company.  And these reports appear to show hearing impairment spanning many years, albeit not also showing ringing in his ears, i.e., tinnitus, but he is competent to say he also had that as well.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Overall, then, these records and statements tend to substantiate continuous hearing loss and/or tinnitus since service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).
And establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to establish incurrence of a relevant disease or injury in service and to link current disability to service by establishing the chronicity (permanency) of the disease or injury in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

And although, as mentioned, the RO already provided the Veteran a VA compensation examination in December 2008, which resulted in a nexus opinion against both claims, the Board sees that the examiner did not have the opportunity to consider the reports of the private audiological evaluations from the Dupont Company spanning the many intervening years between the conclusion of the Veteran's military service and that VA examination.  So the opinion likely was compromised because it was not based on all of the relevant facts and information.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Indeed, the Court often has recognized how not considering all of the pertinent evidence (or at least being given this opportunity) may affect an examiner's opinion.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008)

So an examiner must consider these additional private audiological evaluations, as well as the Veteran's lay statements regarding the history of his hearing loss and tinnitus, and provide supplemental comment on the etiology of these conditions.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal is part of the ECA initiative and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010), so expeditious handling is requested.)

1.	Schedule the Veteran for another VA compensation examination to reassess the nature and etiology of his bilateral hearing loss and tinnitus.  He is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on these pending claims.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  This includes the records of the hearing evaluations he had for his civilian employer, the Dupont Company, from 1965 to 1984, to better determine the status of his hearing during those intervening years between the conclusion of his military service in 1959 and his VA examination in December 2008.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current bilateral hearing loss and tinnitus are related to his military service - and especially to noise exposure in service, or date back to his service.

He is competent, even as a layman, to report having been exposed to loud noises during service, and thereafter having difficulties with his hearing and experiencing a ringing noise in his ears, as this requires only personal knowledge and experience, not medical expertise, as it comes to him through his senses.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

That said, however, although the Veteran is competent even as a layman to proclaim having first experienced hearing loss and tinnitus while in service, or soon thereafter, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.	Then readjudicate the claims in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



